Order, Supreme Court, Bronx County (Bertram Katz, J.), entered September 18, 1996, which denied defendant’s motion to vacate plaintiff’s note of issue, unanimously affirmed, without costs.
Summary denial of the motion is mandated as it was made without any affirmation of good faith as required by 22 NYCRR 202.7 (a) (Vasquez v G.A.P.L. W. Realty, 236 AD2d 311). In any event, defendant fails to justify its noncompliance with the requirement of the preliminary conference order that its physical examination of plaintiff have been conducted within 45 days of plaintiff’s deposition. No showing is made that the medical matters that first came up at the deposition are so related to the injuries at issue herein that an effective physical examination could not have been conducted without the corresponding authorizations and reports and thereby justifying a delay of the examination beyond the 45-day time limit, assuming such a justification could be entertained after the time limit had already passed (see, DiMare v Mace Assocs., 178 AD2d 196). Concur—Wallach, J. P., Nardelli, Rubin, Tom and Andrias, JJ.